Mr. Presiding Justice McBride delivered the opinion of the court. 2. Alteration of instruments, § 20*—evidence sufficient to show part of contract was inserted. Defendant in an action for rent denied the execution of a contract in the form in which it was presented to the jury. The contract appeared as if two separate agreements written on separate sheets of paper had been pasted together, and only the part admitted to have been signed was first filed when the suit was begun. Continuous efforts of plaintiff to rent the property to different persons and other circumstances corroborated defendant’s testimony that a part of the contract was not executed by him. Held, a verdict for plaintiff was against the evidence.